Citation Nr: 0022189	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  99-04 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hightone deafness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from October 1955 to 
October 1958 and December 1958 to March 1976.
This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  In that the claim is well grounded, 
the VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Veterans Appeals has held that the 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining adequate VA examinations.  This duty is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  This duty also includes providing additional VA 
examinations by a specialist when recommended.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).  

The criteria for rating impairment of hearing acuity entails 
the measurement of pure tone thresholds at 1000, 2000, 3000, 
4000 Hertz.  38 C.F.R. §§ 4.85, 4.86, 4.87 (1998, 1999).  In 
this matter, the Board notes that the evidence consists of 
brief summaries of VA audiometric evaluations that were 
conducted in June 1998 and August 1999.  These summaries show 
various pure tone thresholds but the Hertz for those 
thresholds were not provided.  Therefore, the Board finds 
that the medical evidence of record is not sufficient to 
adequately evaluate the veteran's service-connected bilateral 
hearing loss.  Thus, the Board is of the view that this data 
is pertinent to the veteran's claim and should be associated 
with the veteran's claims file.  

In light of the current state of the record, the Board 
concludes that further evidentiary development would be 
helpful to an equitable determination of this appeal.  See 
Littke v. Derwinski, supra; Green v. Derwinski, 1 Vet. App. 
121 (1991).  Accordingly, the case is REMANDED to the RO for 
the following actions:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have currently treated 
him for his service-connected bilateral 
hightone deafness.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record. 

2.  Thereafter, the veteran should be 
afforded a VA audiologic examination by 
an audiologist, if available, to 
determine the current severity his 
service-connected bilateral hearing 
disability.  The claims folder and a copy 
of this Remand should be available to the 
examiner for review prior to the 
examination.  
All indicated studies should be 
performed.  The examiner's findings 
should include a recording of the pure 
tone thresholds at 1000, 2000, 3000, and 
4000 Hertz.  The examiner should insure 
that the thresholds and frequencies are 
identified.  A complete rationale should 
be given for all opinions and conclusions 
expressed. 

3.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the examination report 
contains all requested information.  
Stegall v. West, 11 Vet. App. 268 (1998).  
In light of the additional evidence 
obtained pursuant to the requested 
development, the RO should reevaluate the 
issue on appeal with consideration of 
38 C.F.R. § 3.86, if appropriate.  

If the benefit sought on appeal is not granted to the 
satisfaction of the veteran, a Supplemental Statement of the 
Case should be issued and the veteran and his representative 
provided with an opportunity to respond.  Thereafter, the 
case should be returned to the Board for further 
consideration, if otherwise in order.  By this REMAND, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is otherwise 
notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




